IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 122A16

                              Filed 21 December 2016

STATE OF NORTH CAROLINA
              v.
DONALD LEE CURTIS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 782 S.E.2d 522 (2016), finding no error after

appeal from judgments entered on 12 March 2014 by Judge Ronald E. Spivey in

Superior Court, Forsyth County. Heard in the Supreme Court on 11 October 2016.


      Roy Cooper, Attorney General, by Sherri Horner Lawrence, Assistant Attorney
      General, for the State.

      Narendra K. Ghosh for defendant-appellant.


      PER CURIAM.


      AFFIRMED.